Title: From George Washington to Lieutenant Colonel Nathaniel Ramsay, 29 March 1777
From: Washington, George
To: Ramsay, Nathaniel



Sir
⟨Headquarters, Morristown⟩ March ⟨29 1777⟩

After returning my most sincere thanks to you & the other officers of your Battalion for your services, since your arrival in this State, I am under the Necessity however painfull to me of requesting you to remain at your present Post a few days longer, (not having it in my power at present to relieve you.) I am Sensible of the Disadvantages which must of course Accrue to you & many of your Battalion, by being from home at the Approaching Season, but when you Consider our Situation, & that I only want you to Stay untill the Troops (now on their March from Philada) arrive, I flatter myself I need not add a word more to Induce you to this necessary Step, than, that your Marching the first of April would leave that usefull Post intirely Defenceless—If you would agree to remain Eight days longer, I am satisfied it will answer every purpose & I think cannot materially injure you.
If you find the Men are ⟨d⟩eter⟨min⟩’d to go at the time appoint’d ⟨You will please order the arms &c to be delivered⟩ to the Person appoint’d by Lord S⟨tirling to⟩ receive them. I am Sir Yr mo. Obedt Servt

Go: Washington

